DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Response to Arguments
Applicant's arguments filed 28 JULY 2021 have been fully considered but they are not persuasive.  On pages 10-11 of Applicant's remarks, Applicant argues (regarding at least claim 1) that the cited prior art combination of Wheatley (US 2015/0128158) and Jiang (US 2013/0342309) does not disclose all the claimed limitations.  Specifically, Applicant argues that while Wheatley discloses constructing a .  
Any of Applicant's other remarks not specifically addressed above are considered moot in view of the Examiner's above reply and/or the grounds/citations being used in the current office action.

Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 6, 7, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley, US 2015/0128158 in view of Jiang, US 2013/0342309.

Regarding claim 1, Wheatley discloses a display device, comprising: 
a sensor (sensor device and image capture device; Fig. 3, elements 314 and 316, and page 8, paragraph 67); 
a display (display; Fig. 3, element 312, and page 8, paragraph 67), 
a storage (with memory/storage; Fig. 3, elements 304 and 308, and page 7, paragraph 65) in which history information on content provided by the display device is stored (user profile information stored; page 2, paragraphs 15 and 18, and page 3, paragraph 33, and wherein this includes viewing history information; page 1, paragraph 8); and 
a processor (processing circuitry; Fig. 3, element 306, and page 7, paragraph 63) configured to acquire, through the sensor, information on a distance between a user and the display device based on occurrence of a preset event (if an event, such as user input occurs, system can acquire image data to determine a position in a viewing area; page 12, paragraph 96, and wherein the position is indicative of a distance from a display device; page 1, paragraph 6, and page 2, paragraphs 12 and 14), 
display content on the display based on the user being identified, based on the acquired information, as existing in a first region among a plurality of regions classified according to the distance from the display device (system can display certain content 
provide content based on of first history information based on the user being identified, based on the acquired information, as existing in a second region among the plurality of regions (based on a determined user in a particular area/region, as well as a profile of viewing histories of the user, i.e. such as a first, system can determine and present certain content; page 12, paragraphs 96-97, and wherein based on a particular area/region, i.e. second, from a plurality of areas/regions; Fig. 6A, elements 604, and page 12, paragraph 93), and 
provide content based on second history information based on the user being identified, based on the acquired information, as existing in a third region among the plurality of regions (based on a determined user in a particular area/region, as well as a profile of viewing histories of the user, i.e. such as a second, system can determine and present certain content; page 2, paragraph 15, and page 4, paragraph 39, and wherein based on a particular area/region, i.e. third, from a plurality of areas/regions; Fig. 6A, elements 604, and page 12, paragraph 93), 
wherein the first history information includes information on content provided by the display device during existence of the user in the second region, the second history information includes information on content provided by the display device during existence of the user in the third region (the various history information indicates content that was selected/viewed in a particular area at particular times/periods page 2, paragraph 12, and page 3, paragraph 35, and page 14, paragraphs 111-113),

Wheatley does not explicitly disclose displaying a background screen on the display. 
In a related art, Jiang does disclose displaying a background screen on the display if a user is identified as existing in a particular region (if user is determined to be at a specific distance from a display screen for a period of time, the system can display a screensaver or other type of display message, i.e. background screen; page 2, paragraph 34, and page 3, paragraphs 40 and 48, and page 4, paragraphs 54-55); and
regions that are relatively farther than other regions (positions can be increasing farther away from a display/screen; page 3, paragraph 41).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Wheatley and Jiang, by allowing specific screens to be displayed based on a user’s distance from a display device, in order to provide an improved system and method for controlling and limiting use of electronic displays (Jiang; page 1, paragraphs 2 and 4).

2, Wheatley in view of Jiang discloses the history information includes information on content provided during existence of the user in a specific region among the plurality of regions and information on a time when the content is provided (Wheatley; the various history information indicates content that was selected/viewed in a particular area at particular times/periods page 2, paragraph 12, and page 3, paragraph 35, and page 14, paragraphs 111-113).

Regarding claim 4, Wheatley in view of Jiang discloses the processor is configured to identify content provided at a time when the user is identified as existing in the second region among the content provided during the existence of the user in the second region based on the first history information, based on the user being identified as existing in the second region, and provide the identified content (Wheatley; based on a determined user in a particular area/region, as well as a profile of viewing histories of the user, i.e. such as a first, system can determine and present certain content; page 12, paragraphs 96-97, and wherein based on a particular area/region, i.e. second, from a plurality of areas/regions; Fig. 6A, elements 604, and page 12, paragraph 93, and again wherein history information indicates content that was selected/viewed in a particular area at particular times/periods page 2, paragraph 12, and page 3, paragraph 35, and page 14, paragraphs 111-113), and 
identify content provided at a time when the user is identified as existing in the third region among the content provided during the existence of the user in the third region based on the second history information, based on the user being identified as existing in the third region, and provide the identified content (Wheatley; based on a 

Regarding claim 6, Wheatley in view of Jiang discloses the processor is configured to update the first history information based on the time when the user is identified as existing in the second region, based on the user existing in the second region at a time different from a time when the content included in the first history information starts to be provided, provide the identified content based on the updated first history information based on the user being identified as existing in the second region after updating the first history information (Wheatley; based on determined user in a particular area/region, i.e. such as a second, as well as a determined profile of viewing histories of a user, i.e. such as a first, system can determine and present certain content; page 12, paragraphs 96-97, and wherein user can update the profile to correct a misidentification, thereby allowing the system to select content for them when they are in that region at a particular time; page 11, paragraph 92), 
update the second history information based on the time when the user is identified as existing in the third region, based on the user existing in the third region at a time different from a time when the content included in the second history information 

Regarding claim 7, Wheatley in view of Jiang discloses the processor is configured to set content provided when the user exists in the second region according to a user command, and provide the set content regardless of the first history information based on the user being identified as existing in the second region (Wheatley; based on a determined user in a particular area/region, system can determine and present certain content; page 12, paragraphs 96-97, and wherein based on a particular area/region, i.e. second, from a plurality of areas/regions; Fig. 6A, elements 604, and page 12, paragraph 93, and presenting based on input of user, and wherein presenting based on another history/profile that is not associated with the user, i.e. a different history/profile; page 11, paragraphs 91-92), and 
set content provided when the user exists in the third region according to the user command, and provide the set content regardless of the second history information 

Claim 11, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.
Claim 12, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 14, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley, US 2015/0128158 in view of Jiang, US 2013/0342309 and further in view of Krasadakis et al., US 2017/0289596.

Regarding claim 5, Wheatley in view of Jiang discloses all the claimed limitations of claim 4, as well as the processor is configured to perform operations based on an input user command based on the user command to play content different from the identified content based on the first history information being input at the time when the 
provide the identified content based on the first history information based on the user being identified as existing in the second region after the first history information (Wheatley; again, content based on determined user in a particular area/region, i.e. such as a second, as well as a profile of viewing histories of the user, i.e. such as a first, system can determine and present certain content; page 12, paragraphs 96-97), 
performs operations based on the input user command based on the user command to play content different from the identified content based on the second history information being input at the time when the user is identified as existing in the third region (Wheatley; based on a determined user in a particular area/region, as well as a profile of viewing histories of the user, i.e. such as a second, system can determine and present certain content; page 2, paragraph 15, and page 4, paragraph 39, and wherein based on a particular area/region, i.e. third, from a plurality of areas/regions; Fig. 6A, elements 604, and page 12, paragraph 93, and wherein system can determine user inputs for ignoring a recommendation and/or selecting other content from an application; page 11, paragraph 92), and 
provide the identified content based on the second history information based on the user being identified as existing in the third region after the second history 
While Wheatley in view of Jian also discloses changing information of a profile (Wheatley; page 12, paragraph 94), Wheatley in view of Jiang does not explicitly disclose updating various history information, based on user inputs related to content, and  providing after updating various history information. 
In a related art, Krasadakis does disclose updating various history information, based on user inputs related to content, and  providing after updating various history information (based on user interactions related to content, system can update various profiles, wherein the updated profiles can then be utilized for selection of future content; page 8, paragraph 75). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Wheatley, Jiang, and Krasadakis, by allowing profile information to be updated based on interactions of users, in order to provide an improved system and method for controlling placement of content on viewing screens (Krasadakis; page 1, paragraph 14).

Claim 15, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatley, US 2015/0128158 in view of Jiang, US 2013/0342309 and further in view of Klimanis, US 2016/0316293.

Regarding claim 8, Wheatley in view of Jiang discloses all the claimed limitations of claim 1, as well as a microphone (Wheatley; voice recognition interface, i.e. interpreted to include a microphone; page 8, paragraph 67), 
wherein the processor is configured to perform operations based on the user being identified as existing in the first region (Wheatley; performing operations based on a user being identified in a particular area/region; page 1, paragraph 9, and wherein based on a particular area/region, i.e. first, from a plurality of areas/regions; Fig. 6A, elements 604, and page 12, paragraph 93).
Wheatley in view of Jiang does not explicitly disclose activate a microphone which is in an inactive state based on a user being identified as existing in a particular region, and perform an operation corresponding to an uttered voice of the user which is input through the microphone. 
In a related art, Klimanis does disclose activate a microphone which is in an inactive state based on a user being identified as existing in a particular region (if detecting that a user is in a vicinity of a device, system can activate microphone, i.e. previously not activated, in order to record sounds; page 19, paragraph 135), and perform an operation corresponding to an uttered voice of the user which is input through the microphone (performing function(s) based on input voice commands/utterances; page 17, paragraph 124, and page 20, paragraph 140). 
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatley, US 2015/0128158 in view of Jiang, US 2013/0342309 and further in view of Moritz et al., US 2013/0332962.

Regarding claim 9, Wheatley in view of Jiang discloses all the claimed limitations of claim 1, as well as a communicator (Wheatley; system can include communication component(s); Fig. 3, element 302, and page 7, paragraph 62), 
wherein the processor is configured to utilize the communicator (Wheatley; sending/receiving via communication component(s); page 7, paragraph 62, and specifically receiving from content sources; page 9, paragraphs 77-78) based on the user being identified as existing in the second region, and display, on the display, content which is received from a server through the communicator (Wheatley; based on a determined user in a particular area/region, system can determine and present certain content; page 12, paragraphs 96-97, and wherein based on a particular area/region, i.e. 
Wheatley in view of Jiang does not explicitly disclose activate a communicator which is in an inactive state based on a user being identified as existing in an area.  
In a related art, Moritz does disclose activate a communicator which is in an inactive state based on a user being identified as existing in an area (if a user is identified as being located around a terminal, system can activate communication of a request for content, wherein it is interpreted that the communication of the request would otherwise be inactive before such activation; pages 3-4, paragraphs 41-42). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Wheatley, Jiang, and Moritz by allowing requests for content to be activated based on detection of users proximate to a terminal, in order to provide an improved system and method for communicating information regarding media that is available for use on an electronic terminal (Moritz; page 1, paragraph 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatley, US 2015/0128158 in view of Jiang, US 2013/0342309 and further in view of Levin et al., US 2011/0283320.

Regarding claim 10, Wheatley in view of Jiang discloses all the claimed limitations of claim 1, as well as the processor is configured to provide content based on the first history information based on the user being identified as existing in the second 
provide a broadcast program based on the second history information based on the user being identified as existing in the third region (Wheatley; based on a determined user in a particular area/region, as well as a profile of viewing histories of the user, i.e. such as a second, system can determine and present certain content; page 2, paragraph 15, and page 4, paragraph 39, and wherein based on a particular area/region, i.e. third, from a plurality of areas/regions; Fig. 6A, elements 604, and page 12, paragraph 93, and wherein broadcast programming; page 7, paragraph 62, and page 9, paragraphs 75 and 78).
While Wheatley in view of Jiang also discloses applications (Wheatley; with various applications; page 4, paragraph 44, and page 5, paragraph 47, and page 10, paragraphs 81 and 83), Wheatley in view of Jiang does not explicitly disclose based on certain information, provide at least one of weather, news, or music applications.  
In a related art, Levin does disclose based on certain information, provide at least one of weather, news, or music applications (based on information related to a user, system can provide a widget, i.e. application, such as a news widget/application with a news article; page 15, paragraphs 124-125, and wherein can be related to multiple widgets/applications; page 6, paragraph 56, which can provide information such as news, weather, music, etc.; page 7, paragraph 67).  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vitta (US 2018/0103230), describing a system that adjusts a display quality based on the distance a user is positioned from the display.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.